t c memo united_states tax_court estate of bernard kessel deceased iris steel executrix commissioner of internal revenue respondent petitioner v docket no filed date stephen j krass and lee alan snow for petitioner rachel l schiffman for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for partial summary_judgment see rule all rule references are to the tax_court rules_of_practice and procedure continued bernard kessel decedent had a personal pension_plan that invested with bernard l madoff investment securities llc madoff investments decedent’s madoff investments account madoff account ostensibly held assets appraised at more than dollar_figure million decedent’s estate filed a federal estate_tax_return in and reported the madoff account as a dollar_figure million asset of the estate the estate paid the full amount of tax due on that value but subsequently filed a supplemental federal estate_tax_return claiming a refund on the ground that the madoff account had a zero value respondent determined a dollar_figure deficiency in the estate’s federal estate_tax and denied the estate’s request for a dollar_figure refund respondent asks us to decide two issues respondent first asks us to identify the madoff account--as opposed to the madoff account’s purported holdings--as the property subject_to continued and all section references are to the internal_revenue_code in effect for the date of decedent’s death unless otherwise indicated all monetary amounts are rounded to the nearest dollar the estate requests partial summary_judgment in its favor in the last paragraph of its objection to respondent’s motion for partial summary_judgment we do not recognize the estate’s request for partial summary_judgment as a motion for partial summary_judgment in its favor because the estate was required to file a separate motion see rule in any event the estate would not be entitled to partial summary_judgment for the reasons discussed infra federal estate_tax we will deny respondent’s motion on this point respondent next asks us to hold that a hypothetical willing buyer and willing seller of the madoff account would not reasonably know or foresee that mr madoff was operating a ponzi scheme at the time decedent died we will likewise deny respondent’s motion on this point background a decedent decedent owned bernard kessel inc bki a new york corporation in bki created the bernard kessel inc pension_plan plan a qualified defined_benefit_plan decedent was the sole participant in the plan in the plan became a customer of madoff investments when decedent opened the madoff account on behalf of the plan decedent used dollar_figure of the plan’s assets to open the madoff account the customer agreement between the plan and madoff investments allowed the plan to assign its interest in the madoff account with madoff investments’ prior written consent the madoff account was madoff investments account no x-za-xxx- in decedent withdrew dollar_figure million from the madoff account on behalf of the plan and deposited the same amount into madoff investments account no x-zb-xxx-30 madoff account ii decedent designated his fiancé iris steel the primary beneficiary of of the death_benefits payable under the plan decedent designated his son richard kessel the primary beneficiary of of the death_benefits payable under the plan b estate_tax_return decedent died testate in new york on sunday date decedent’s last will and testament appointed ms steel to act as the executrix of the estate ms steel contacted madoff investments to determine the value of the assets held in the plan’s accounts madoff investments sent a letter to ms steel detailing the number and price of each publicly_traded_security money market fund and option the madoff account purportedly held ms steel forwarded this correspondence to an appraisal service which then prepared an appraisal report stating that the value of these assets was dollar_figure ms steel timely filed a form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes madoff investments also represented that madoff account ii held assets valued at dollar_figure the estate does not challenge the date of death value of madoff account ii together with two checks totaling dollar_figure ms steel then filed a form_706 united_states estate and generation-skipping_transfer_tax return within the time provided by the 6-month extension and reported that the estate owed dollar_figure in federal estate_tax the madoff account became payable to ms steel and richard kessel by reason of decedent’s death after decedent died ms steel and or richard kessel withdrew funds from the madoff account seven times these withdrawals totaled more than dollar_figure milliondollar_figure c mr madoff’s ponzi scheme bernard madoff was arrested in late the securities_and_exchange_commission sec immediately issued a press release stating that it had charged mr madoff with securities fraud for a multi-billion-dollar ponzi scheme the ms steel submitted the checks to pay the estimated federal estate_tax the estate had an unpaid dollar_figure federal estate_tax balance respondent assessed additions to tax of dollar_figure and dollar_figure on this unpaid balance the estate subsequently submitted a dollar_figure payment to respondent in full satisfaction of the unpaid federal estate_tax balance the additions to tax and the accrued interest it is unclear from the limited record exactly who was responsible for which withdrawals over the same period ms steel and or richard kessel also deposited dollar_figure into the madoff account sec announced it was seeking emergency relief for investors including an asset freeze and the appointment of a receiver for madoff investments the united_states attorney for the southern district of new york us attorney commenced a criminal proceeding against mr madoff alleging fraud money laundering making false statements perjury and theft the us attorney alleged among many other things that mr madoff effected his ponzi scheme by failing to purchase securities and invest the investors’ funds as he had represented mr madoff admitted that he perpetrated his ponzi scheme through madoff investments mr madoff was sentenced to years in prison the securities investor protection corporation sipc filed an application_for a protective decree seeking liquidation of madoff investments irving picard was appointed the trustee madoff trustee for madoff investments investors and the creditors of the madoff investments general estatedollar_figure the plan tried to recover the assets reportedly held in the madoff account the plan sought to recover dollar_figure in securities positions reflected on the the madoff trustee classifies investors whose withdrawals exceeded their deposits as net winners and investors whose deposits exceed their withdrawals as net losers the madoff trustee’s first mandate was to make whole the net losers investors considered net winners have a general_creditor claim against the madoff investments general estate for fraud these net winners are eligible for distribution from the bankruptcy_estate once the higher priority claims of the net losers are satisfied madoff account statement for the month immediately before mr madoff’s arrest the madoff trustee denied the plan’s claim because madoff investments had not actually purchased securities for the madoff account and the account had a positive net equity of dollar_figure d deficiency_notice and petition after the madoff trustee denied the claim the estate submitted a form_843 claim_for_refund and request for abatement requesting a dollar_figure refund the estate also submitted a supplemental form_706 which reported the date of death value of the investment account as zero respondent denied the estate’s request for refund and determined the value of decedent’s taxable_estate was greater than the estate had reported the estate timely filed a petition alleging among other things that the fair_market_value of the dollar_figure withdrawn from the investment account was greater than the dollar_figure deposited into the madoff account in other words decedent ms steel and or richard kessel collectively withdrew dollar_figure more than they had deposited into the madoff account the madoff trustee has brought an adversarial proceeding against the estate ms steel the plan and the plan’s trustee to set_aside certain transfers with respect to the madoff account clawback action the clawback action seeks to recover the payments of fictitious profits because the assets recovered so far by the madoff trustee are insufficient to reimburse all madoff investments investors the estate did not change the date of death value of madoff account ii the madoff account was zero rather than dollar_figure million as the estate had reported when decedent died respondent filed a motion for partial summary judgmentdollar_figure discussion this matter comes before us in the wake of misfortune wrought by mr madoff’s ponzi scheme in essence we must decide the regrettable question of whether the estate must pay federal estate_tax for decedent’s owning the madoff account which did not actually hold the assets it had purported to we first address our standard for granting summary_judgment we then find that there are material facts in dispute as to whether the madoff account is the property to be valued for federal estate_tax and as to whether a hypothetical willing buyer and willing seller of the madoff account would reasonably know of or foresee mr madoff’s ponzi scheme at the time decedent died i summary_judgment we begin with our summary_judgment standard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 we will the parties have agreed to file a partial stipulation of settled issues except for the refund denial claim concerning the date of death fair_market_value of the madoff account grant a motion for summary_judgment only if it is shown that there is no genuine dispute as to any material fact and that we may render a decision as a matter of law see rule b 118_tc_226 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and we view all factual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 ii identity of the property to be valued we now address respondent’s argument that the madoff account existed on the date decedent died and that it--rather than its purported holdings--must be the property valued for federal estate_tax purposes we agree with the first leg of respondent’s argument--that the madoff account existed on the date decedent died the court_of_appeals for the state of new york has held that the eventual discovery of mr madoff’s ponzi scheme did not dissolve a madoff investments account before mr madoff’s ponzi scheme began to unravel simkin v blank n e 2d n y this court must follow a decision by a state’s highest court concerning an issue of that state’s law because the state’s highest court is the best authority on its own law see 387_us_456 the court_of_appeals for the state of new york is new york’s highest court we disagree however with the second leg of respondent’s argument--that the madoff account must be the property valued for federal estate_tax purposes we begin with the relevant statutes and regulations the federal estate_tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the value of a taxable_estate is a function of the value of a decedent’s gross_estate sec_2051 a decedent’s gross_estate includes all property to the extent of the decedent’s interest in the property at the time the decedent died sec_2033 a decedent’s gross_estate may include real_property tangible_personal_property and or intangible personal_property sec_20_2033-1 estate_tax regs the value of every item of property includible in a decedent’s gross_estate is generally its fair_market_value at the time the decedent died id sec_20_2031-1 the creation of legal interests in property is generally governed by state law while federal_law determines what interests so created shall be taxed 69_tc_942 personal_property under new york law includes everything that may be owned except real_property n y gen constr law sec_39 mckinney certainly the owner of the madoff account had what appear to be property-like rights in his agreement with madoff investments concerning the madoff account eg he had the restricted right to transfer the account we cannot say on the record before us however whether that agreement constituted a property interest includible in decedent’s gross_estate separate from or exclusive of any interest decedent had in what purported to be the assets held in the madoff account this question is best answered after the parties have had the opportunity to develop the relevant facts at trial we will therefore deny respondent’s motion on this point iii value of the property for federal estate_tax purposes we now turn to respondent’s second argument--that a hypothetical willing buyer and willing seller of the madoff account would not reasonably know or foresee that mr madoff was operating a ponzi scheme at the time decedent died we begin with our standard for valuing property includible in the gross_estate to provide context to respondent’s argument the federal estate_tax is imposed on the transfer of property rather than on the receipt of property 279_us_151 therefore the value of the property to be taxed must be determined as of the time the property is transferred id value in this context is defined as fair market value--what a willing buyer would pay to a willing seller both having reasonable knowledge of the relevant facts sec_20_2031-1 estate_tax regs accordingly later occurring events affecting the value of the property transferred are relevant to the determination of fair_market_value only if they were reasonably foreseeable at the time of transfer 88_tc_38 but later occurring events not affecting value may be relevant to the determination of fair_market_value regardless of their foreseeability at the time of transfer 101_tc_412 respondent argues that a ponzi scheme by its very nature is not reasonably knowable or foreseeable until it is discovered or it collapses respondent notes mr madoff’s particular skill and that his ponzi scheme was not disclosed until it collapsed in date respondent then reasons that mr madoff’s ponzi scheme was knowable or foreseeable only at the point when it collapsed--when the amount of money flowing out of madoff investments was greater than the amount flowing in for purposes of this motion at least we disagree some people had suspected years before mr madoff’s arrest that madoff investments’ record of consistently high returns was simply too good to be true see eg comm on fin servs 111th cong meeting on assessing the madoff ponzi scheme and the need for regulatory reform comm print oversight of securities and exchange commission’s failure to identify the bernard l madoff ponzi scheme how to improve sec performance hearing before the comm on banking hous urban affairs 111th cong whether a hypothetical willing buyer and willing seller would have access to this information and to what degree this information would affect the fair_market_value of the madoff account or the assets purportedly held in the madoff account on the date decedent died are disputed material facts see rule b elec arts inc v commissioner t c pincite thus we will deny respondent’s motion on this point as well iv conclusion we will deny respondent’s motion in reaching these holdings we have considered all of the parties’ arguments and to the extent not addressed we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying respondent’s motion
